Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant's amendments filed 02/12/2021 have been entered, further, the arguments have been entered and fully considered, but they are not persuasive for reasons set below.

Applicants primarily argue:
“Applicant respectfully asserts that the load-bearing structures created by the methods taught in Daynes do not teach or suggest a plurality of geometric cells arranged in a repeating pattern over an area of a composite panel, as recited in the independent claims, as there is no teaching or suggestion of a repetition of cell structure and design across the load-bearing structures thereof.”
Remarks, p. 7
The examiner respectfully traverses as follows: 

    PNG
    media_image1.png
    291
    647
    media_image1.png
    Greyscale
	Daynes does disclose a repeating pattern over the area of the lattice structure.  Specifically, Daynes teaches that the spatially-graded lattice structure includes a plurality of three-dimensional box-like grid cells as shown in Fig. 5(c), provided below. Fig. 5(c) discloses the three-dimensional box-like grid cells are symmetric, wherein the pattern of three-dimensional box-like grid cells on the left side of the lattice structure is repeated on the right side of the lattice structure (i.e., a repeating pattern over an area of the composite panel). Therefore, 
/M.O./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784